This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no harmful error in the conduct of the trial of said cause. It does appear that the judgment is defective in that there is no clear adjudication of defendant's guilt.
Reversed for proper judgment and sentence.
TERRELL, C. J., AND WHITFIELD AND BUFORD, J. J., AND LONG, Circuit Judge, concur.